       Case 1:19-cv-00185 Document 104 Filed on 09/09/20 in TXSD Page 1 of 20




                                               IN THE UNITED STATES DISTRICT COURT
                                               FOR THE SOUTHERN DISTRICT OF TEXAS
                                                      BROWNSVILLE DIVISION

    RUBEN GUTIERREZ,                      §
        Plaintiff,                        §
                                          §
    v.                                    § CIVIL ACTION NO. 1:19-cv-0185
                                          §
    LUIS SAENZ, Cameron County District §
    Attorney, FELIX SAUCEDA, JR..,        §
    Chief, Brownsville Police Department, §
    BRYAN COLLIER, Executive Director §
    of the Texas Department of Criminal §
    Justice, BOBBY LUMPKIN, Director §
    OF the Texas Department of Criminal §
    Justice–Correctional Institutions     §
    Division, and BILLY LEWIS,            §
    Warden of the Huntsville Unit,        §
           Defendants.                    §
       ________________________________________________________________________
                    ORIGINAL ANSWER ON BEHALF OF
DEFENDANTS LUIS SAENZ, FELIX SAUCEDA, JR., BRYAN COLLIER, BOBBY LUMPKIN,
                            AND BILLY LEWIS
      _______________________________________________________________________________________________________________________________________________________________________________________________________________________




              Defendants Luis Saenz, Felix Sauceda, Jr., Bryan Collier, Bobby Lumpkin,1

and Billy Lewis, in their official capacities, file this original answer in response to

Plaintiff Ruben Gutierrez’s first amended complaint. Pl.’s Amended Compl., ECF No.

45. In his amended complaint, Gutierrez raised claims asserting a denial of his rights

under the First, Eighth, and Fourteenth Amendments and the Religious Land Use

and Institutionalized Persons Act of 2000 (RLUIPA).2 Id. Specifically, Gutierrez

challenged the constitutionality of Texas’s postconviction DNA testing statute,



1      Bobby Lumpkin is now the Director of the Texas Department of Criminal Justice,
Correctional Institutions Division. As Lorie Davis’s successor, Director Lumpkin is
“automatically substituted as a party.” Fed. R. Civ. P. 25(d).

2             42 U.S.C. § 2000cc et seq.
                                                                                                                1
    Case 1:19-cv-00185 Document 104 Filed on 09/09/20 in TXSD Page 2 of 20




Chapter 64 of the Texas Code of Criminal Procedure, alleging, inter alia, that the

statute facially and as authoritatively construed by the Texas Court of Criminal

Appeals (CCA) violates procedural due process (his DNA claims). Id. at 19–32.

Gutierrez also claimed that the Texas Department of Criminal Justice’s (TDCJ)

execution protocol violates his constitutional and statutory rights because it does not

permit the presence of a TDCJ-employed chaplain in the execution chamber during

an execution (his Religion claims). Id. at 32–36.

      Defendants moved to dismiss Gutierrez’s amended complaint and opposed

Gutierrez’s request for a stay of his previously-scheduled execution. Defs’ Mot. to

Dismiss, ECF No. 46; Defs’ Opp’n to Mot. for Stay, ECF No. 55. On June 2, 2020, this

Court granted in part and denied in part Defendants’ motion to dismiss. Mem. &

Order 30–31, ECF No. 48. On June 9, 2020, the district court granted Gutierrez’s

motion to stay his execution. Order 3, ECF No. 57. Defendants appealed the stay to

the Fifth Circuit Court of Appeals, which vacated the stay. Gutierrez v. Saenz, et al.,

No. 20-70009, 2020 WL 3250040, at *4 (5th Cir. June 12, 2020). Gutierrez filed a

petition for a writ of certiorari and an application for a stay of execution in the

Supreme Court in which he abandoned his challenge to Chapter 64. On June 16, 2020,

the Supreme Court granted the stay as to Gutierrez’s Religion claims. Gutierrez v.

Saenz, --- S. Ct. ---, 2020 WL 3248349, at * 1.

      The Supreme Court directed this Court to promptly determine whether

“serious security problems would result if a prisoner facing execution is permitted to

choose a spiritual advisor the prisoner wishes to have in his immediate presence



                                           2
    Case 1:19-cv-00185 Document 104 Filed on 09/09/20 in TXSD Page 3 of 20




during the execution.” Id. The parties have since engaged in extensive discovery and

will submit briefing addressing the Supreme Court’s inquiry on September 22, 2020.

Order 1–2, ECF No. 99. The parties will also submit briefing “regarding what, if any,

DNA claims remain in this case and the merits of those claims.” Order 1, ECF No. 70.

       Due to the course of these proceedings, Defendants submit this original answer

to Gutierrez’s amended complaint, re-asserting their defenses, denials, and

affirmative defenses. Pursuant to Fed. R. Civ. P. 8(b) and for the express purpose of

requiring Gutierrez to meet his burden of proof in this suit, Defendants deny each

and every allegation contained in Gutierrez’s amended complaint except those

expressly admitted herein.

                           I.      STATEMENT OF THE CASE

       Plaintiff Ruben Gutierrez is an offender incarcerated on death row at the

Polunsky Unit of TDCJ.3 Gutierrez filed this lawsuit pursuant to 42 U.S.C. § 1983

alleging violations of his constitutional and statutory rights. Pl.’s Amended Compl.

19–38, ECF No. 45. Following this Court’s order staying Gutierrez’s execution, the

Fifth Circuit found Gutierrez’s DNA claims to be without merit and vacated the stay.

Gutierrez v. Saenz, 2020 WL 3250040, at *2. Gutierrez did not seek review in the

Supreme Court of his DNA claims. Pet. Cert. 9, Gutierrez v. Saenz, et al., No. 19-8695

(June 15, 2020) (“Mr. Gutierrez also alleged violations of due process with respect to

the denial of DNA testing (claims he does not present to this Court).”). Gutierrez only



3      Plaintiff Gutierrez was convicted of capital murder and sentenced to death for his
participation in the robbery and murder of eighty-five-year old Escolastica Harrison. See Ex
parte Gutierrez, 337 S.W.3d 883, 886–88 (Tex. Crim. App. 2011).
                                             3
    Case 1:19-cv-00185 Document 104 Filed on 09/09/20 in TXSD Page 4 of 20




requested a stay of execution to allow for consideration of his petition for a writ of

certiorari, which raised only his claims challenging TDCJ’s execution-chamber policy.

Appl. for Stay of Execution 2–4, Gutierrez v. Saenz, et al., No. 19A1052 (June 15,

2020) (“Mr. Gutierrez respectfully requests a stay of execution pending consideration

and disposition of the petition for a writ of certiorari filed along with this

application.”); Pet. Cert. ii, 9, Gutierrez v. Saenz, et al., No. 19-8695 (June 15, 2020).

The Fifth Circuit’s rejection of Gutierrez’s DNA claims and Gutierrez’s choice to

abandon those claims on appeal are strong indications that, assuming he attempts to

revive those claims in this Court, the claims will be dismissed. Defendants deny that

Gutierrez’s constitutional rights have been or will be violated by the state court’s

denial of his request for postconviction DNA testing.

      Gutierrez also complains that TDCJ’s refusal to allow a TDCJ-employed

chaplain to be inside the execution chamber at the time of his execution violates the

Establishment Clause, his right to freely exercise his religion, and his rights

protected under RLUIPA. Pl.’s Amended Compl. 32–36, ECF No. 45. In his deposition,

however, Gutierrez testified that he is seeking permission for his outside spiritual

advisor, a non-TDCJ employee, to be present inside the execution chamber and

standing with a hand on Gutierrez’s left shoulder throughout the execution process.

      The relevant TDCJ policy states that only TDCJ security personnel shall be

permitted in the execution chamber and that the Correctional Institutions Division

Director or designee and the Huntsville Unit Warden or designee are the only two




                                            4
    Case 1:19-cv-00185 Document 104 Filed on 09/09/20 in TXSD Page 5 of 20




individuals who may be inside the execution chamber during an execution procedure.4

Pl.’s Status Report, Ex. B at 26, ECF No. 53-2.5 The policy does not permit clergy of

any kind, whether employed by TDCJ or not, to be inside the execution chamber. Id.

An offender’s spiritual advisor, whether an outside spiritual advisor6 or a TDCJ

employee, may be present in the viewing room for offender witnesses immediately

adjacent to the execution chamber, which is separated by a clear plexi-glass window.

Defendants deny that Gutierrez’s constitutional or statutory rights have been or will

be violated by the manner of execution or TDCJ’s policy relating to persons permitted

inside the execution chamber.

       On May 13, 2019, in the case of Patrick Murphy v. Bryan Collier, et al., Justice

Kavanaugh issued an opinion, joined by Chief Justice Roberts, to comment on TDCJ’s

changed policy regarding who may be present inside the execution chamber.

       Texas now allows all religious ministers only in the viewing room and
       not in the execution room. The new policy solves the equal-treatment
       constitutional issue. And because States have a compelling interest in
       controlling access to the execution room, as detailed in the affidavit of
       the director of the Texas Correctional Institutions Division and as
       indicated in the prior concurring opinion in this case, the new Texas
       policy likely passes muster under the Religious Land Use and
       Institutionalized Persons Act of 2000 (RLUIPA), 114 Stat.803, 42 U. S.
       C. §2000cc et seq., and the Free Exercise Clause.




4       Members of the confidential drug team enter and exit the execution chamber
immediately prior to the execution procedure to prepare the condemned for administration
of the lethal substance.
5       This citation is to the clerk’s pagination at the top of each page.

6       This filing refers to an “outside spiritual advisor” as a member of the clergy or an
individual approved in accordance with TDCJ policy and who serves an offender in an official
religious capacity at the offender’s request but is not a TDCJ employee.
                                             5
    Case 1:19-cv-00185 Document 104 Filed on 09/09/20 in TXSD Page 6 of 20




No. 18A985, 139 S. Ct. 1475, 1476 (May 13, 2019). The Court goes on to say that

TDCJ’s execution protocol “should alleviate any future litigation delays or

disruptions.” Id. This language strongly forecasts the fate of Gutierrez’s continued

challenge to TDCJ’s policy regarding who is permitted inside the execution chamber.

                     II.    SPECIFIC ASSERTIONS AND DENIALS

      A.     Gutierrez’s DNA claims

      Defendants7 admit that jurisdiction is proper for claims that allege cognizable

§ 1983 claims, but Defendants deny there is subject-matter jurisdiction for

Gutierrez’s DNA claims that seek any relief beyond a declaratory judgment as to the

constitutionality of Chapter 64 and to the extent the claims do not challenge Chapter

64 facially and as authoritatively construed by the CCA. Pl.’s Amended Compl. 4 ¶ 9.

Defendants admit venue is proper in the Southern District of Texas for the DNA

claims for which there is subject-matter jurisdiction. Id. at 4 ¶ 10.

      Defendants Saenz and Sauceda deny they are proper parties because they do

not have adequate connection to the enforcement of Chapter 64. Id. at 4–5 ¶ 12, 13.

      Defendants Saenz and Sauceda deny they have custody, possession, or control

of evidence retained by the Texas Department of Public Safety. See id. at 16–17 ¶ 51.

      Defendant Sauceda admits he has custody of the following evidence listed in

the amended complaint: blood sample taken from Ms. Harrison; nightgown belonging

to Ms. Harrison; shirt belonging to Avel Cuellar; and raincoat. See id.




7      Gutierrez’s DNA claims are only against Defendants Saenz and Sauceda. Pl.’s Resp.
24 n.11, ECF No. 47.
                                           6
    Case 1:19-cv-00185 Document 104 Filed on 09/09/20 in TXSD Page 7 of 20




      Defendant Sauceda denies he has custody of blood samples collected from a

bathroom, a raincoat, and a sofa. See id.

      Defendant Sauceda admits he has custody of a rape kit, but he lacks

information sufficient to form a belief as to the allegation that he has custody of a

single loose hair found around the third digit of Ms. Harrison’s left hand or nail

scrapings taken from Ms. Harrison. See id.

      Defendant Saenz denies he has custody of the evidence listed in the amended

complaint. See id.

      Defendants assert that Gutierrez’s jury was charged that he could be found

guilty of murdering Escolastica Harrison as a principal or a party. Gutierrez

confessed to being inside Ms. Harrison’s home when she was murdered, and witnesses

testified that Gutierrez was near Ms. Harrison’s home on the evening of her murder.

See id. at 7–8 ¶ 22. Defendants assert that, as the CCA and Fifth Circuit concluded,

DNA testing of the items Gutierrez sought to test would not lead to evidence that

would have changed the result of his trial. Gutierrez v. Saenz, 2020 WL 3250040, at

*2; Gutierrez v. State, 2020 WL 918669, at * (Tex. Crim. App. Feb. 26, 2020).

      Defendants deny DNA testing is necessary to determine the identity of Ms.

Harrison’s attackers. Defendants deny that DNA testing could produce evidence that

would have resulted in a different outcome at Gutierrez’s trial. Pl.’s Amended Compl.

2 ¶ 6, 16–19 ¶ 51–60, 19 ¶ 62–63, 25–30 ¶ 71–81.

      Defendants deny that DNA testing is necessary to, or would, establish that

Gutierrez was not eligible for capital punishment. Defendants deny that Chapter 64



                                            7
    Case 1:19-cv-00185 Document 104 Filed on 09/09/20 in TXSD Page 8 of 20




provides for DNA testing for the purpose of affecting punishment. Id. at 23 ¶ 66, 28–

30 ¶ 78–81. Defendants deny that procedural due process requires a state to provide

for DNA testing for the purpose of affecting punishment or that Gutierrez has a

liberty interest in such non-existent procedures.

      Defendants deny the medical examiner testified at Gutierrez’s trial that Ms.

Harrison struggled with her attacker(s) for at least a few minutes and fought her

attacker(s) with her hands. See id. at 15–16 ¶ 48. Instead, the medical examiner

testified that Ms. Harrison suffered defensive wounds (wounds suffered while “trying

to ward off blows or attacks of some sort” or “dodging”). 19 RR 245–46.8 She had “some

scrapes on her right wrist” and elbow and on one knuckle. 19 RR 245. The medical

examiner testified that Mrs. Harrison “struggl[ed],” but he did not testify that she

fought her attacker(s) with her hands or that she struggled with them for several

minutes. 19 RR 245, 247. The medical examiner testified that Mrs. Harrison may

have lived “at least for some minutes after the last injury was inflicted” but that she

would not have been conscious after receiving the blows to her face. 19 RR 271–72.

      Defendants assert that, in denying Gutierrez’s request for postconviction DNA

testing in 2011, the CCA did not deny the request because it was not plausible that

testing would reveal Pedro Gracia’s DNA. See Pl.’s Amended Compl. 23 ¶ 67. Rather,

the CCA found the presence of Gracia’s DNA at the murder scene would not have

changed the outcome of Gutierrez’s trial. Ex parte Gutierrez, 337 S.W.3d at 901.



8     “RR” refers to the “Reporter’s Record,” the state record of transcribed trial and
punishment proceedings, preceded by volume number and followed by the internal page
number(s).
                                          8
      Case 1:19-cv-00185 Document 104 Filed on 09/09/20 in TXSD Page 9 of 20




        Defendants assert that, as this Court found, Gutierrez “made a reasonable

decision not to test” the physical evidence prior to his trial. Mem. Op. & Order 74,

Gutierrez v. Stephens, No. 1:09-CV-22 (S.D. Tex. Oct. 3, 2013), ECF No. 44; see Pl.’s

Amended Compl. 1 ¶ 3.

        Defendants admit that the Supreme Court has held that, if a state provides

procedures for postconviction DNA testing, those procedures can be upset by a federal

court “only if they are fundamentally inadequate to vindicate the substantive rights

provided.” District Attorney’s Office for Third Judicial Dist. v. Osborne, 557 U.S. 52,

69 (2009).

        Defendants deny that Chapter 64, on its face or as authoritatively construed

by the CCA violates procedural due process. Pl.’s Amended Compl. 21 ¶ 65.

        Defendants deny that Gutierrez’s right to procedural due process was violated

by the state court’s denial of his request for postconviction DNA testing under

Chapter 64.

        Defendants deny that Chapter 64 on its face and as authoritatively construed

by the CCA effectively precludes DNA testing or makes it virtually impossible for any

Texas inmate to obtain testing under Chapter 64. Id. at 21–22 ¶ 66, 24 ¶ 69.

Defendants deny the CCA has construed Chapter 64 in such a way that it is virtually

impossible for individuals convicted under the law of parties to obtain DNA testing.

Id.

        Defendants admit that Texas Code of Criminal Procedure article 64.03(a)(2)

requires a convicted person to, inter alia, demonstrate by a preponderance of the



                                          9
      Case 1:19-cv-00185 Document 104 Filed on 09/09/20 in TXSD Page 10 of 20




evidence that he or she would not have been convicted if exculpatory results had been

obtained through DNA testing. Defendants deny that the preponderance-of-the-

evidence standard of article 64.03(a)(2) is a particularly high or onerous burden of

proof. Id. at 21–22 ¶ 66. Defendants admit that Congress and most state legislatures

have implemented procedures for postconviction DNA testing and that there is no

uniform materiality standard. Defendants assert that procedural due process does

not mandate states employ any particular materiality standard.

        Defendants deny that, in denying Gutierrez’s request for DNA testing, the CCA

confirmed a per se rule disentitling convicted persons from DNA testing if there is

any evidence that he or she committed the crime as a principal or a party. Id. at 24 ¶

68.

        Defendants assert that Gutierrez’s claim that his third statement to the police

was coerced has been repeatedly rejected during his postconviction proceedings. See

Gutierrez v. Stephens, 590 F. App’x 371, 375–77 (5th Cir. 2014); Pl.’s Amended Compl.

7 ¶ 22, 19 ¶ 60, 24 ¶ 69.

        Defendants deny that the CCA’s reliance on Gutierrez’s third statement to find

he could not satisfy Chapter 64’s materiality standard was inconsistent with

procedural due process or with the spirit of Chapter 64. Id. at 23 ¶ 68, 24 ¶ 70.

        Defendants deny that the CCA improperly referenced Gutierrez’s cohorts’

statements in determining Gutierrez was present when Ms. Harrison was

murdered—a conclusion already established by Gutierrez’s confession. Id. at 24 ¶ 69.




                                           10
   Case 1:19-cv-00185 Document 104 Filed on 09/09/20 in TXSD Page 11 of 20




      Defendants deny that, if Gutierrez were arrested now, testing of the evidence

he sought to have tested would be required under Texas Code of Criminal Procedure

38.43. Pl.’s Amended Compl. 2 ¶ 4; see In re Solis-Gonzalez, 489 S.W.3d 459, 461–62

(Tex. Crim. App. 2016).

      Defendants deny that Gutierrez’s Eighth Amendment rights or his right to

access to the courts were violated by the state court’s denial of his request for

postconviction DNA testing. Pl.’s Amended Compl. 30–32 ¶ 82–87; Mem. & Order 14–

15. Defendants assert Gutierrez’s Eighth Amendment claim is cognizable only in

habeas corpus. Mem. & Order 14–15.

      Defendants assert that Chapter 64 does not provide for the blood spatter

pattern analysis Gutierrez seeks. Pl.’s Amended Compl. 26 ¶ 73.

      Defendants deny that the state court’s denial of Gutierrez’s request for DNA

testing deprived him of access to the state clemency process. Id. at 20 ¶ 64.

      Defendants assert that this Court is without jurisdiction to grant an injunction

requiring Defendants to release evidence for DNA testing because such relief is in the

form of mandamus and improperly seeks relief from a state court judgment. Id. at

36–38; see Mem. & Order 11–12. Defendants assert the only relief available via a

§ 1983 challenge to Chapter 64 is a declaratory judgment as to its constitutionality.

      Defendants assert that Gutierrez’s DNA claims are jurisdictionally barred to

the extent they seek review in federal court of the CCA’s judgment. Mem. & Order

11; see Rooker v. Fidelity Trust Co., 263 U.S. 413, 415 (1923) (holding that the

jurisdiction of the district court is strictly original); District of Columbia Court of



                                          11
   Case 1:19-cv-00185 Document 104 Filed on 09/09/20 in TXSD Page 12 of 20




Appeals v. Feldman, 460 U.S. 476, 482 (1983) (holding a United States district court

has no authority to review final judgments of a state court in judicial proceedings).

      Defendants assert that Gutierrez’s DNA claims are barred by issue preclusion

to the extent they reassert claims he raised in state court.

      B.     Gutierrez’s Religion claims

      The current TDCJ execution policy is neutral and generally applicable to all

offenders sentenced to death. Gutierrez’s constitutional claims fail if the challenged

policy is reasonably related to a legitimate penological interest. Turner v. Safley, 482

U.S. 78, 89 (1987). Defendants assert that the challenged TDCJ policy is, at a

minimum, reasonably related to TDCJ’s legitimate penological interests.

      On the day of an execution, the offender is permitted to meet with his or her

pre-approved spiritual advisor at the Huntsville Unit from 3:00 to 4:00 p.m.

regardless of the offender’s faith preference. Additionally, in the two and a half days

before the offender is transported to the Huntsville Unit for execution, the offender

may choose to spend the entire time—during normal business hours—with his pre-

approved spiritual advisor. This time includes the offender’s choice to spend the first

part of the day of execution with his spiritual advisor before the offender is

transported to the Huntsville Unit.

      Defendants assert that allowing a non-TDCJ employee inside the execution

chamber would substantially jeopardize security. Defendants further assert that

conducting a background check of an outside spiritual advisor is wholly insufficient

to allay the security risk of allowing an non-TDCJ employee in the execution



                                          12
   Case 1:19-cv-00185 Document 104 Filed on 09/09/20 in TXSD Page 13 of 20




chamber. Prior to the policy change in 2019, TDCJ carefully scrutinized and observed

a select few TDCJ-employed chaplains before considering whether to ask those

chaplains to take part in the execution process. The factors considered by TDCJ are

numerous and variable. TDCJ must ensure that an employee involved in any aspect

of the execution process is emotionally mature enough to deal with the weight and

stress of an execution and to maintain professional discretion after the execution has

concluded. For TDCJ-employed chaplains who serve the role of providing human

comfort and consistency leading up to and throughout the day of an execution, TDCJ

must ensure he is a calming presence who can maintain his composure in front of an

emotional family member, and who can respond professionally to questions about the

execution process. TDCJ must ensure the TDCJ-employed chaplain is not likely to

become sick or faint during the execution procedure as some reporters and witnesses

have done in the past. In fact, there are many TDCJ employees who would not be

suitable to take part in an execution process, despite their years of loyal service to

the State. The decision and preparation process for TDCJ employees who take part

in the execution process cannot be overstated and cannot be replicated with a non-

employee.

      In addition to his capital murder conviction, Gutierrez has received multiple

disciplinaries for assaulting TDCJ employees been staff assaultive and has

committed various acts of violence during his incarceration. Thus, in addition to its

legitimate penological interest in maintaining control of who is permitted inside the

execution chamber, TDCJ has a particularized security interest with regard to



                                         13
   Case 1:19-cv-00185 Document 104 Filed on 09/09/20 in TXSD Page 14 of 20




Gutierrez in controlling the individuals permitted people who will be inside the

execution chamber during his execution.

      Defendants assert that the challenged TDCJ execution policy is the least

restrictive means of furthering TDCJ and the State’s compelling government

interests in security and carrying out an execution with dignity and control. The

challenged TDCJ policy, therefore, does not violate Gutierrez’s rights under RLUIPA.

      Defendants further deny that Gutierrez’s religious exercise will be

substantially burdened by the challenged TDCJ policy.

      Defendants admit that Bryan Collier is the Executive Director of the Texas

Department of Criminal Justice. Defendants admit that, at the time suit was filed,

Lorie Davis was the Director of the Texas Department of Criminal Justice,

Correctional Institutions Division (“TDCJ-CID”). However, Lorie Davis has retired

from State service. Effective August 10, 2020, Bobby Lumpkin became the new

Director of the TDCJ-CID.

      Defendants admit that Billy Lewis is the Senior Warden of the Huntsville Unit,

which is the unit where executions are carried out. Defendants deny that Billy Lewis,

in his capacity as the Senior Warden of the Huntsville Unit, is the person who

supervises executions. Rather, the Director of the TDCJ-CID is statutorily designated

as the official who “supervises” executions. TEX. CODE CRIM. PRO. art. 43.14.

      Defendants admit that the Establishment Clause prohibits governmental

entities from passing laws that prefer one or more religions over others. Defendants




                                          14
   Case 1:19-cv-00185 Document 104 Filed on 09/09/20 in TXSD Page 15 of 20




deny that the challenged TDCJ policy demonstrates a preference for any religion over

another.

          Defendants deny that the challenged TDCJ policy is not neutral between

religions. Defendants further deny that the challenged TDCJ policy prefers any

religion over another or that the policy prefers non-religion over religion. Defendants

deny that the referenced policy is not neutral and deny that strict scrutiny should be

applied. Defendants deny that strict scrutiny is the appropriate standard for

Gutierrez’s First Amendment claim. Defendants deny that the challenged TDCJ

policy is discriminatory.

          Defendants deny that the challenged TDCJ policy evinces a hostility toward

religion. Defendants deny that the same process used for TDCJ-employed chaplains

could be used for non-TDCJ employees in a manner that would mitigate the risk of

allowing a non-TDCJ employee in the execution chamber.

          Defendants deny that the challenged TDCJ policy will deprive Gutierrez of

access to a spiritual advisor at the time of death. Defendants assert that a pre-

approved spiritual advisor may be present in the viewing room for offender witnesses

immediately adjacent to the execution chamber, which places the spiritual advisor

within approximately three feet of the offender, and where the offender and spiritual

advisor can see each other.

                         III.   PLAINTIFF’S PRAYER FOR RELIEF

          Defendants deny that Gutierrez is entitled to the requested relief or any other

relief.



                                             15
   Case 1:19-cv-00185 Document 104 Filed on 09/09/20 in TXSD Page 16 of 20




      Defendants deny that Chapter 64, facially or as authoritatively construed by

the CCA, violates procedural due process.

      Defendants deny that the challenged TDCJ execution policy has or will violate

Gutierrez’s rights under the Constitution. Defendants deny that the challenged policy

has or will violate Gutierrez’s rights under RLUIPA. Defendants deny that Gutierrez

is entitled to an order prohibiting Defendants from executing Gutierrez. Defendants

assert that the current TDCJ execution policy ensures that Gutierrez’s execution will

be conducted in a manner that does not violate his rights.

                 IV.    AFFIRMATIVE DEFENSES AND IMMUNITIES

      Defendants assert that Gutierrez lacks standing to seek injunctive relief in the

form of an order requiring Defendants to release evidence for DNA testing because

such relief is in the form of mandamus and because such relief is barred by

Rooker/Feldman.

      Defendants assert that Saenz and Sauceda are immune from suit under the

Eleventh Amendment because Gutierrez has failed to adequately allege they are

connected to the enforcement of Chapter 64 or the state court’s interpretation of the

statute, Gutierrez has failed to adequately allege a proper challenge to Chapter 64

facially or as authoritatively construed by the CCA, and Gutierrez has failed to

adequately allege Saenz or Sauceda has committed a violation of federal law.

      Defendant Saenz asserts he is absolutely immune from suit to the extent

Gutierrez alleges Saenz violated his constitutional rights in the initiation or




                                         16
   Case 1:19-cv-00185 Document 104 Filed on 09/09/20 in TXSD Page 17 of 20




prosecution of the case against Gutierrez. Moon v. City of El Paso, 906 F.3d 352, 359–

60 (5th Cir. 2018).

      Defendants assert that some or all of Gutierrez’s DNA and Religion claims are

barred by the applicable statute of limitations.

      Defendants assert that all of Gutierrez’s religion claims are barred based on

his failure to exhaust administrative remedies prior to filing suit as required under

§ 1997e of the Prison Litigation Reform Act (PLRA). 42 U.S.C. § 1997e. Gutierrez did

not complete the prison grievance process prior to filing his lawsuit relating to the

claims over which he now sues.

      Defendants assert that Gutierrez lacks standing to bring his claims for

injunctive relief against Billy Lewis, because Lewis lacks authority to change TDCJ

policy or effectuate the requested injunctive relief. See TEX. CODE CRIM. PRO. art.

43.14. Gutierrez’s claims against Lewis, therefore, are barred by Eleventh

Amendment immunity.

                                 V.     CONCLUSION

      For the foregoing reasons, Defendants ask the Court to deny all relief

requested by Plaintiff Gutierrez, to enter judgment in Defendants’ favor as to all

claims asserted by Plaintiff Gutierrez, and to be granted all other and further legal

and equitable relief to which they may be entitled.

                                         Respectfully submitted,

                                         KEN PAXTON
                                         Attorney General of Texas

                                         JEFFREY C. MATEER
                                         First Assistant Attorney General

                                          17
Case 1:19-cv-00185 Document 104 Filed on 09/09/20 in TXSD Page 18 of 20




                                 RYAN L. BANGERT
                                 Deputy First Assistant Attorney General

                                 DARREN L. MCCARTY
                                 Deputy Attorney General for Civil Litigation

                                 SHANNA E. MOLINARE
                                 Division Chief
                                 Law Enforcement Defense Division

                                 /s/Leah O’Leary
                                 LEAH O’LEARY
                                 Assistant Attorney General
                                 Attorney-in-Charge
                                 State Bar No. 24079074
                                 Southern District No. 1563191
                                 Leah.Oleary@oag.texas.gov
                                 Law Enforcement Defense Division
                                 OFFICE OF THE ATTORNEY GENERAL
                                 P.O. Box 12548
                                 Austin, Texas 78711-2548
                                 (512) 463-2080 / Fax (512) 370-9918

                                 AMY L. PRASAD
                                 Assistant Attorney General
                                 Co-Counsel
                                 Texas Bar No. 24037295
                                 Southern District No. 563045
                                 Amy.Prasad@oag.texas.gov

                                 JAY CLENDENIN
                                 Assistant Attorney General
                                 Co-Counsel
                                 Texas Bar No. 24059589
                                 Southern District No. 920324
                                 Jay.Clendenin@oag.texas.gov

                                 ATTORNEYS FOR DEFENDANTS
                                 COLLIER, DAVIS, AND LEWIS

                                 /s/ Edward Sandoval
                                 EDWARD SANDOVAL
                                 First Assistant District Attorney, Cameron
                                 County, Texas
                                 State Bar No. 24063779
                                 Southern District Admission No. 1057169
                                 964 East Harrison St.


                                  18
Case 1:19-cv-00185 Document 104 Filed on 09/09/20 in TXSD Page 19 of 20




                                 Brownsville, Texas 78520
                                 email: appellate@co.cameron.tx.us

                                 ATTORNEY FOR DEFENDANT SAENZ

                                 /s/ Rene De Coss
                                 RENE DE COSS
                                 City Attorney, Brownsville, Texas
                                 State Bar No. 00795315
                                 Southern District Admission No. 20563
                                 914 E. Van Buren
                                 Brownsville, Texas 78520
                                 email: renedecoss@cob.us

                                 ATTORNEY FOR DEFENDANT SAUCEDA




                                  19
   Case 1:19-cv-00185 Document 104 Filed on 09/09/20 in TXSD Page 20 of 20




                          NOTICE OF ELECTRONIC FILING

      I, LEAH O’LEARY, Assistant Attorney General of Texas, certify that I have

electronically submitted for filing a true and correct copy of the foregoing in

accordance with the Electronic Case Files system of the Southern District of Texas,

on September 9, 2020.

                                       /s/ Leah O’Leary
                                       LEAH O’LEARY
                                       Assistant Attorney General

                             CERTIFICATE OF SERVICE

      I, LEAH O’LEARY, Assistant Attorney General of Texas, certify that a true and

correct copy of the foregoing has been served on all attorneys of record by electronic

notification through the ECF system for the Southern District of Texas on September

9, 2020.



                                       /s/ Leah O’Leary
                                       LEAH O’LEARY
                                       Assistant Attorney General




                                         20
